UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September30, 2011 OR o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For transition period from to Commission File Number: 000-19756 PDL BIOPHARMA, INC. (Exact name of registrant as specified in its charter) Delaware 94-3023969 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 932 Southwood Boulevard Incline Village, Nevada 89451 (Address of principal executive offices and Zip Code) (775)832-8500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfilero Non-accelerated filer o Smallerreportingcompanyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act)YesoNox As of November 1, 2011, there were 139,834,559 shares of the Registrant’s Common Stock outstanding. PDL BIOPHARMA, INC. INDEX PARTI - FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 Condensed Consolidated Statements of Income for the Three and Nine months Ended September 30, 2011, and 2010 3 Condensed Consolidated Balance Sheets at September30, 2011, and December31, 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine months Ended September30, 2011, and 2010 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM4. CONTROLS AND PROCEDURES 30 PARTII - OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 31 ITEM1A. RISK FACTORS 32 ITEM6. EXHIBITS 33 SIGNATURES 34 We own or have rights to certain trademarks, trade names, copyrights and other intellectual property used in our business, including PDL BioPharma and the PDL logo, each of which is considered a trademark.All other company names, product names, trade names and trademarks included in this Quarterly Report are trademarks, registered trademarks or trade names of their respective owners. 2 Index PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Royalties $ License and other - - Total revenues General and administrative expenses Operating income Non-operating expense, net: Loss on retirement or conversion of convertible notes - ) ) ) Interest and other income Interest and other expense ) Total non-operating expense, net ) Income before income taxes Income tax expense Net income $ Net income per share Basic $ Diluted $ Cash dividends declared and paid per common share $ Weighted average shares outstanding Basic Diluted See accompanying notes. 3 Index PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) September30, 2011 December31, 2010 (unaudited) (Note 1) Assets Current assets: Cash and cash equivalents $ $ Short-term investments Receivables from licensees - Deferred tax assets Prepaid and other current assets Total current assets Property and equipment, net 36 80 Long-term investments Long-term deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ $ Accrued legal settlement Accrued liabilities Current portion of non-recourse notes payable Total current liabilities Convertible notes payable Non-recourse notes payable - Other long-term liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders' deficit: Preferred stock, par value $0.01 per share, 10,000 shares authorized; no shares issued and outstanding - - Common stock, par value $0.01 per share, 250,000 shares authorized; 139,680 and 139,640 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital ) ) Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes. 4 Index PDL BIOPHARMA, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of convertible notes offering costs Amortization of non-recourse notes offering costs Other amortization and depreciation expense Loss on retirement or conversion of convertible notes Stock-based compensation expense Tax (expense) benefit from stock-based compensation arrangements ) Net excess tax benefit from stock-based compensation - ) Deferred income taxes ) Changes in assets and liabilities: Receivables from licensees Prepaid and other current assets Other assets ) Accounts payable ) Accrued liabilities and other long-term liabilities ) Accrued legal settlement ) - Net cash provided by operating activities Cash flows from investing activities Purchases of investments ) ) Maturities of investments Net cash used in investing activities ) ) Cash flows from financing activities Retirement of convertible notes ) ) Repayment of non-recourse notes ) ) Cash dividends paid ) ) Net proceeds from the issuance of convertible notes - Purchase of call options ) - Proceeds from issue of warrants - Net excess tax benefit from stock-based compensation - Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental cash flow information Cash paid for income taxes $ $ Cash paid for interest $ $ Supplemental disclosures of non-cash financing activities Issuance of common shares for share based compensation 40 Issuance of common shares for conversion of convertible notes - See accompanying notes. 5 Index PDL BIOPHARMA, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September30, 2011 (Unaudited) 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. The financial statements include all adjustments (consisting only of normal recurring adjustments) the management of PDL BioPharma, Inc. (the Company, PDL, we, us or our) believes are necessary for a fair presentation of the periods presented. These interim financial results are not necessarily indicative of results expected for the full fiscal year or for any subsequent interim period. The accompanying Condensed Consolidated Financial Statements and related financial information should be read in conjunction with the audited Consolidated Financial Statements and the related notes thereto for the year ended December31, 2010, included in our Annual Report on Form 10-K filed with the U.S. Securities and Exchange Commission. The Condensed Consolidated Balance Sheet at December31, 2010, has been derived from the audited Consolidated Financial Statements at that date. Principles of Consolidation The Consolidated Financial Statements include the accounts of PDL and its wholly-owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Customer Concentration Revenues from our licensees’ products, which individually accounted for 10% or more of our total royalty revenues, were: Three Months Ended Nine Months Ended September 30, September 30, Licensee Product Name Genentech, Inc. (Genentech) Avastin® 29
